               Case 5:19-cv-00424 Document 1 Filed 04/24/19 Page 1 of 7



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION

 PINNACLE AGRICULTURE                              §
 DISTRIBUTION, INC. doing business as              §
 SANDERS,                                          §
                                                   §
         Plaintiff,                                §                            Case No. 5:19-cv-424
                                                   §
 v.                                                §
                                                   §
 DEREK DANIEL BOEHME,                              §
                                                   §
         Defendant.                                §
                                                   §
                                                   §

                             PLAINTIFF’S ORIGINAL COMPLAINT

TO THE HONORABLE JUDGE OF SAID COURT:

        PINNACLE AGRICULTURE DISTRIBUTION, INC. doing business as SANDERS

(“Plaintiff”) files its Original Complaint complaining of DEREK DANIEL BOEHME and

respectfully shows the Court as follows:

                                                I.
                                             PARTIES

        1.      Plaintiff is a Mississippi corporation with its principal place of business in Loveland

County, Colorado.

        2.      Defendant DEREK DANIEL BOEHME is a Texas citizen and may be served with

process at his place of business or abode at the following address: 254 County Road 2615, Rio

Medina, Medina County, Texas 78066.

                                              II.
                                   JURISDICTION AND VENUE

        3.      Plaintiff incorporates herein by reference the above-numbered and below-

numbered paragraphs.

PLAINTIFF’S ORIGINAL COMPLAINT – Page 1
04064.0033
                Case 5:19-cv-00424 Document 1 Filed 04/24/19 Page 2 of 7



        4.          Plaintiff is a citizen of Colorado and Mississippi.    Plaintiff is a corporation

incorporated under the laws of Mississippi with its principal place of business in Colorado.

Defendant is a citizen of Texas. The amount in controversy, without interest and costs, exceeds

the sum or value specified by 28 U.S.C. § 1332.

        5.          Venue is proper in this District under 28 U.S.C. § 1391 because Defendant resides

in this District.

                                                  III.
                                                 FACTS

        6.          Plaintiff seeks to recover a liquidated debt owed by Defendant in connection with

the sale of agricultural products as set forth herein.

        7.          Plaintiff is an agriculture wholesaler dedicated to providing seed, chemicals, and

fertilizer to its clients.

        8.          Defendant executed a Promissory Note and Security Agreement payable to Plaintiff

in the principal amount of $206,250.00 on or about April 5, 2018 with a maturity date of January

1, 2019 for the purchase of goods and services from Plaintiff under account number 029200039

(the “Note”) (see Exhibit “A-1”).

        9.          Defendant, in the usual course of business and under the Note with Plaintiff,

requested and received goods and services from Plaintiff, as represented in the attached invoices

and bills of lading on an open account (the “Transaction”)(see Exhibit “A-2”).

        10.         Each good and service, reflected in the attached invoices, was received and

accepted by Defendant. Defendant became bound to pay Plaintiff for the designated prices

reflected in the invoices, which were and are reasonable, usual, and customary for such goods and

services. Id.




PLAINTIFF’S ORIGINAL COMPLAINT – Page 2
04064.0033
               Case 5:19-cv-00424 Document 1 Filed 04/24/19 Page 3 of 7



        11.     The Transaction represents a transaction or series of transactions for which a

systematic record has been kept and maintained by Plaintiff, as referenced in Plaintiff’s

Transaction by Collections Transaction Inquiry Report for goods and services purchased pursuant

to the Note (the “Transaction Report”)(see Exhibit “A-3”).

        12.     Defendant failed and refused to pay for all of the goods and services, as reflected

in the Transaction Report.

        13.     The Transaction Report represents the principal amount due as the date of filing to

be $158,449.48 exclusive of accrued interest and additional interest that will accrue, costs, and

attorney’s fees. The Transaction Report also reflects that the principal balance has accrued interest

through March 31, 2019 in the amount of $12,546.25. Defendant is indebted to Plaintiff for the

amounts stated in this paragraph.

        14.     The amounts stated herein are just and true, are past due and owing, and all lawful

credits, payments, and offsets have been allowed.

        15.     Further, pursuant to the Note, Defendant agreed to pay and perform all obligations

under the Note, including, but not limited to, the collection of expenses and reasonable attorney’s

fees.

        16.     By a letter dated April 5, 2019, Plaintiff presented its claim to Defendant, but the

foregoing amount remains unpaid (see Exhibit “A-4”).

        17.     Plaintiff now sues Defendant for the principal sum due and owing pursuant to the

Note of $158,449.48, plus accrued interest through March 31, 2019 in the amount of $12,546.25,

after allowing for all just and lawful offsets, payments, and credits, plus interest that will accrue,

costs, and attorney’s fees.




PLAINTIFF’S ORIGINAL COMPLAINT – Page 3
04064.0033
               Case 5:19-cv-00424 Document 1 Filed 04/24/19 Page 4 of 7



        18.     The Declaration of Nick Koski, including Exhibits “A-1,” “A-2,” “A-3,” and “A-

4” thereto, is attached hereto as Exhibit “A” and fully incorporated by reference herein for all

purposes.

                                              IV.
                                          COUNT ONE
                                      BREACH OF CONTRACT

        19.     Plaintiff incorporates herein by reference the above-numbered and below-

numbered paragraphs.

        20.     Plaintiff and Defendant entered into a valid contract or contracts regarding goods

and services. Plaintiff has fully performed its obligations under such contract or contracts. Despite

demand, Defendant has failed to pay amounts due and owing under such contact or contracts.

Defendant’s failure to pay the outstanding balance constitutes breach of contract.

        21.     As a result of Defendant’s breach of contract, Plaintiff is entitled to recover the

amount of $170,995.73 (principal sum of $158,449.48, plus accrued interest through March 31,

2019 in the amount of $12,546.25) plus interest that will accrue, costs, and attorney’s fees, for

which amounts Plaintiff now sues Defendant.

                                                V.
                                            COUNT TWO
                                          QUANTUM MERUIT

        22.     Plaintiff incorporates herein by reference the above-numbered and below-

numbered paragraphs.

        23.     Plaintiff provided valuable goods and services to Defendant at its request.

Defendant received and accepted such goods and services from Plaintiff.              Defendant has

reasonable notice that Plaintiff expected compensation for the goods and services. Defendant

benefited from the receipt of the goods and services. Defendant failed to pay Plaintiff for the



PLAINTIFF’S ORIGINAL COMPLAINT – Page 4
04064.0033
               Case 5:19-cv-00424 Document 1 Filed 04/24/19 Page 5 of 7



goods and services, as more fully set forth above, and therefore, has unjustly retained benefits to

Plaintiff’s detriment.

        24.     Plaintiff is entitled to recover the principal amount of $158,449.48 representing the

reasonable value of the goods and services received pursuant to the Note, plus interest that will

accrue, costs and attorney’s fees, for which amounts Plaintiff now sues Defendant.

                                            VI.
                                       COUNT THREE
                                 ATTORNEY’S FEES AND COSTS

        25.     Plaintiff incorporates herein by reference the above-numbered and below-

numbered paragraphs.

        26.     As a result of Defendant’s conduct, Plaintiff retained the services of Johnson

Stephens & Leal, PLLC, licensed attorneys, to enforce its rights and protect its legal interests and

has agreed to pay Johnson Stephens & Leal, PLLC its reasonable and necessary attorney’s fees

and expenses.

        27.     Plaintiff has presented its claim and demand for payment in writing to Defendant

by demanding payment of the sums alleged. Plaintiff’s demand was presented more than thirty

days before the trial hereof.

        28.     Plaintiff is entitled to its reasonable and necessary attorney’s fees in connection

with the Note and under Chapter 38 of the Texas Civil Procedures & Remedies Code.

                                             VII.
                                    CONDITIONS PRECEDENT

        29.     All conditions precedent to recovery for the relief sought herein have occurred or

have been satisfied.

        30.     Plaintiff affirmatively pleads the discovery rule as it relates to the limitation periods

applicable to the claims herein. This Complaint was filed within the applicable limitations periods


PLAINTIFF’S ORIGINAL COMPLAINT – Page 5
04064.0033
               Case 5:19-cv-00424 Document 1 Filed 04/24/19 Page 6 of 7



or filed within the limitations period from the time Plaintiff discovered or should have discovered,

through the exercise of reasonable care and diligence, the facts establishing the elements of the

asserted claims or causes of action asserted herein. Plaintiff also affirmatively pleads that any

limitations period has been tolled.

                                                XIII.
                                              PRAYER

        WHEREFORE, Plaintiff requests that Defendant be cited to appear and answer herein

and that upon final hearing or trial of this cause, Plaintiff be granted judgment against Defendant

for the following:

                1.       Judgment against Defendant as set forth herein above, and in an amount
                         proven at trial or hearing within the jurisdictional limits of this Court;

                2.       Benefit of the bargain damages, out of pocket costs, reliance damages, and
                         actual and economic damages;

                3.       Reasonable and necessary attorney’s fees through trial and all subsequent
                         appeals;

                4.       Costs of court;

                5.       Pre-judgment interest as allowed by contract law;

                6.       Post-judgment interest as allowed by contract law;

                7.       All writs and processes necessary to effectuate the relief granted; and

                8.       Such other and further relief, at law or in equity, to which Plaintiff may
                         show itself justly entitled.




PLAINTIFF’S ORIGINAL COMPLAINT – Page 6
04064.0033
               Case 5:19-cv-00424 Document 1 Filed 04/24/19 Page 7 of 7



                                          Respectfully submitted,

                                          JOHNSON STEPHENS & LEAL, PLLC

                                          By: /s/ Gregory Dimmick
                                              Gregory Dimmick
                                              State Bar No. 24028303
                                              gdimmick@jsllawfirm.com
                                              Sarah L. Stephens
                                              State Bar No. 24086110
                                              sstephens@jsllawfirm.com
                                              4809 Cole Avenue, Suite 260
                                              Dallas, TX 75205
                                              (214) 490-1344 Telephone
                                              (214) 919-5941 Facsimile

                                          ATTORNEYS FOR PLAINTIFF




PLAINTIFF’S ORIGINAL COMPLAINT – Page 7
04064.0033
